UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1454



In re: ANTHONY GENE TRAPPIER,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:09-cr-00340-TLW-1)


Submitted: September 6, 2019                                Decided: September 17, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Gene Trappier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Gene Trappier has petitioned this court for a writ of mandamus. In his

petition, Trappier asks this court to order the district court to rule on his Fed. R. Civ. P.

60(d)(3) motion. Our review of the district court’s docket reveals that the district court

recently disposed of Trappier’s motion. Because the district court has decided Trappier’s

motion, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2